chNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-12 and 1 are allowed. 
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a handheld rotary medical device that includes the combination of recited limitations in claims 14 and 18-19. 
Regarding claim 14, the art alone or in combination did not teach wherein at least one tooth has a generally triangular cross-section tapering into an outer surface of the inner drive shaft moving in a circumferential direction opposite to a direction of rotation of the inner drive shaft; and wherein at least one tooth of the plurality of teeth is elongated such that a longitudinal length of the at least one tooth in a circumferential direction is greater than a width of the at least one tooth at the outer surface of the inner drive shaft in a linear direction aligned with a longitudinal axis of the inner drive shaft. The closest prior art, Kather (US Patent No. 2013/0211408), discloses (Figure 19) the handheld rotary medical device as claimed: an inner drive shaft (190; Paragraph 0068), an elongated, tubular, outer housing (Figure 2A, 30) encapsulating the inner drive shaft such that the inner drive shaft is positioned within the outer housing (Paragraph 0065), a shaver at a distal end (Figure 2A; Paragraph 0065) of the inner drive shaft that includes a plurality of teeth (Figure 3, 40; Paragraph 0067) extending radially outward from an outer surface of the inner drive shaft, wherein the plurality of teeth are aligned into circumferential rows (Figure 4) and wherein teeth within a row are offset circumferentially relative to teeth in an adjacent circumferential row (Figure 4), and that the outer housing includes an opening (Figure 2A, 32) aligned with the shaver at the distal end of the inner drive shaft (Paragraph 0065). However, Kather fails to disclose at least one tooth has a generally triangular cross-section tapering into an outer surface of The second closest prior art, ARCENIO (US PG Pub, 20100030216 A1), discloses (Figures 6 and 15) an inner drive shaft (550), an elongated, tubular, outer housing (530) encapsulating the inner drive shaft (550) such that the inner drive shaft (550) is positioned within the outer housing (530; Paragraph [0068]), a shaver (556) at a distal end (561) of the inner drive shaft (550), wherein the shaver (556) includes a plurality of teeth (653) extending radially outward from an outer surface of the inner drive shaft (550), wherein the outer housing (530) includes an opening (Paragraph [0036]) aligned with the shaver (556) at the distal end (561) of the inner drive shaft (550); wherein at least one tooth (653) has a generally triangular cross-section tapering (Paragraph [0124]) into an outer surface of the inner drive shaft (550). However, ARCENIO fails to disclose wherein the plurality of teeth are aligned into circumferential rows and wherein teeth within a row are offset circumferentially relative to teeth in an adjacent circumferential row; wherein the plurality of teeth move in a circumferential direction opposite to a direction of rotation of the inner drive shaft and wherein at least one tooth of the plurality of teeth is elongated such that a longitudinal length of the at least one tooth in a circumferential direction is greater than a width of the at least one tooth at the outer surface of the inner drive shaft in a linear direction aligned with a longitudinal axis of the inner drive shaft. It would not have been obvious to modify Kather to teach the limitations of ARCENIO because the handle structure (housing 510) is the actuator for the end effector. 
Regarding claim 18, the art alone or in combination did not teach wherein circumferential slots formed in a sidewall forming the outer housing at the opening aligned with the shaver at the distal end of the inner drive shaft, wherein the slots extend in a circumferential direction from a longitudinally extending edge forming an edge of the opening in the outer housing and wherein at least one slot of the circumferential slots is aligned with a portion of a first row of teeth and a portion of a second row of teeth. The closest prior art, Kather (US Patent No. 2013/0211408), discloses (Figure 19) the handheld rotary medical device as claimed: an inner drive shaft (190; Paragraph 0068), an elongated, tubular, outer housing (Figure 2A, 30) encapsulating the inner drive shaft such that the inner drive shaft is positioned within the outer housing (Paragraph 0065), a shaver at a distal end (Figure 2A; Paragraph 0065) of the inner drive shaft that includes a plurality of teeth (Figure 3, 40; Paragraph 0067) extending radially outward from an outer surface of the inner drive shaft, wherein the plurality of teeth are aligned into circumferential rows (Figure 4) and wherein teeth within a row are offset circumferentially relative to teeth in an adjacent circumferential row (Figure 4), and that the outer housing includes an opening (Figure 2A, 32) aligned with the shaver at the distal end of the inner drive shaft (Paragraph 0065); and wherein the outer housing (30) includes a distal opening (Figure 23) at a distal end of the outer housing (30) that is in communication with the opening (32) in the outer housing (30) that is aligned with the shaver (Paragraph 0040). However, Kather fails to disclose circumferential slots formed in a sidewall forming the outer housing at the opening aligned with the shaver at the distal end of the inner drive shaft, wherein the slots extend in a circumferential direction from a longitudinally extending edge forming an edge of the opening in the outer housing; and wherein at least one slot of the circumferential slots is aligned with a portion of a first row of teeth and a portion of a second row of teeth. There is no prior art alone or in combination that was found that teaches the circumferential slots that aligns with a first row and second row of teeth, as claimed. 
Regarding claim 19, the art alone or in combination did not teach wherein wherein circumferential grooves formed in an inner surface of the outer housing, wherein the circumferential grooves extend circumferentially from a first edge of the opening in the outer housing to a second edge of the outer housing, and wherein the circumferential grooves are aligned with the circumferential rows of teeth. The closest prior art, Kather (US Patent No. 2013/0211408), discloses (Figure 19) an inner drive shaft (190; Paragraph 0068), an elongated, tubular, outer housing (Figure 2A, 30) encapsulating the inner drive shaft such that the inner drive shaft is positioned within the outer housing (Paragraph 0065), a shaver at a distal end (Figure 2A; Paragraph 0065) of the inner drive shaft that includes a plurality of teeth (Figure 3, 40; Paragraph 0067) extending radially outward from an outer surface of the inner drive shaft, wherein the plurality of teeth are aligned into circumferential rows (Figure 4) and wherein teeth within a row are offset circumferentially relative to teeth in an adjacent circumferential row (Figure 4), and that the outer housing includes an opening (Figure 2A, 32) aligned with the shaver at the distal end of the inner drive shaft (Paragraph 0065); at least one tooth has a generally rectangular leading face (Figure 3, 44) facing a direction of rotation of the inner drive shaft; each circumferential row of teeth are offset circumferentially in a same circumferential direction (Figure 4, teeth are offset). However, Kather fails to disclose circumferential grooves formed in an inner surface of the outer housing, wherein the circumferential grooves extend circumferentially from a first edge of the opening in the outer housing to a second edge of the outer housing, and wherein the circumferential grooves are aligned with the circumferential rows of teeth. The second closest prior art, Curtain (US PG Pub, 20190223898 A1), discloses (Figures 1 and 3; Paragraph [0037]) an elongated, tubular, outer housing (26) wherein the outer housing (26) includes an opening (36); circumferential grooves (94) formed in an inner surface of the outer housing (26), wherein the circumferential grooves (94) extend circumferentially from a first edge (96) of the opening (36) in the outer housing to a second edge (96) of the outer housing (26). However, Curtain fails to disclose that the outer housing encapsulates the inner drive shaft such that the inner drive shaft is positioned within the outer housing; a shaver at a distal end of the inner drive shaft, wherein the shaver includes a plurality of teeth extending radially outward from an outer surface of the inner drive shaft; wherein the plurality of teeth are aligned into circumferential rows and wherein teeth within a row are offset circumferentially relative to teeth in an adjacent circumferential row; aligned with the shaver at the distal end of the inner drive shaft; wherein at least one tooth has a generally rectangular leading face facing a direction of rotation of the inner drive shaft; wherein each circumferential row of teeth are offset circumferentially in a same circumferential direction, and wherein the circumferential grooves are aligned with the circumferential rows of teeth. It would not have been obvious to modify Kather to include the teachings of Curtain because the grooves are cutting edges themselves and the end effector would not be spacious and efficient at the same time. 
Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARWA MOSTAFA/Examiner, Art Unit 3771         

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771